           Case 1:20-cv-02237-UNA Document 6 Filed 09/09/20 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA
                                                                                      FILED
                                                                                      SEP - 9 2020
                                                                                 Clerk, U.S. District & Bankruptcy
RYAN M. CONLON,                                )                                 Court for the District of Columbia
                                               )
               Plaintiff,                      )
                                               )       Civil Action No. 1:20-cv-02237 (UNA)
v.                                             )
                                               )
CIA, et al.,                                   )
                                               )
                Defendants.                    )


                                  MEMORANDUM OPINION

        This matter is before the Court on its initial review of plaintiff’s pro se complaint and

application for leave to proceed in forma pauperis. The Court will grant the in forma pauperis

application and dismiss the case pursuant to 28 U.S.C. § 1915(e)(2)(B), by which the Court is

required to dismiss a case “at any time” if it determines that the action is frivolous.

        “A complaint must contain sufficient factual matter, accepted as true, to ‘state a claim to

relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 570 (2007)). A complaint that lacks “an arguable basis either in

law or in fact” is frivolous, Neitzke v. Williams, 490 U.S. 319, 325 (1989), and a “complaint plainly

abusive of the judicial process is properly typed malicious,” Crisafi v. Holland, 655 F.2d 1305,

1309 (D.C. Cir. 1981).

        Plaintiff, a resident of Linthicum, Maryland, sues the Central Intelligence Agency, National

Security Agency, United States Army, Pentagon, and Department of Defense. He has filed a 232-

page prolix complaint that, according to him, constitutes a “Civil Action Case against these federal

or military entities for Electronic Harassment of a technology known as Microwave Hearing

Effect, or Microwave Auditory Effect [used] to torture, threaten, and harass [him].” As a result, he
          Case 1:20-cv-02237-UNA Document 6 Filed 09/09/20 Page 2 of 2




alleges that he has been “exposed to threatening Non-ionizing radiation [at] High-levels.” He asks

the Court to “subpoena” and investigate defendants and order them to stop torturing him, pursuant

to the Torture Victim Protection Act.

       This Court cannot exercise subject matter jurisdiction over a frivolous complaint. Hagans

v. Lavine, 415 U.S. 528, 536-37 (1974) (“Over the years, this Court has repeatedly held that the

federal courts are without power to entertain claims otherwise within their jurisdiction if they are

‘so attenuated and unsubstantial as to be absolutely devoid of merit.’ ”) (quoting Newburyport

Water Co. v. Newburyport, 193 U.S. 561, 579 (1904)); Tooley v. Napolitano, 586 F.3d 1006, 1010

(D.C. Cir. 2009) (examining cases dismissed “for patent insubstantiality,” including where the

plaintiff allegedly “was subjected to a campaign of surveillance and harassment deriving from

uncertain origins”). A court may dismiss a complaint as frivolous “when the facts alleged rise to

the level of the irrational or the wholly incredible,” Denton v. Hernandez, 504 U.S. 25, 33 (1992),

or “postulat[e] events and circumstances of a wholly fanciful kind,” Crisafi, 655 F.2d at 1307–08.

       The instant complaint satisfies this standard. In addition to failing to state a claim for relief,

the complaint is deemed frivolous on its face. Consequently, the complaint and this case are

dismissed. Plaintiff has also filed a “motion for discovery as evidence” and “motion requesting

new legislation to make mind control illegal,” both of which are denied as they reiterate the same

frivolous arguments. A separate order accompanies this memorandum opinion.




                                                          ________/s/____________
Date: September 9, 2020                                   RUDOLPH CONTRERAS
                                                          United States District Judge
